     Case 5:19-cv-01063-JEM Document 24 Filed 07/10/20 Page 1 of 1 Page ID #:1518



 1
                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     DESTENE MARIE MCMINN,                      )    Case No. EDCV 19-01063-JEM
12                                              )
                         Plaintiff,             )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     ANDREW M. SAUL,                            )
15   Commissioner of Social Security,           )
                                                )
16                       Defendant.             )
                                                )
17

18         In accordance with the Memorandum Opinion and Order Affirming Decision of the
19   Commissioner of Social Security filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
21   is AFFIRMED and this action is dismissed with prejudice.
22

23
     DATED: July 10, 2020                                  /s/ John E. McDermott
24                                                       JOHN E. MCDERMOTT
                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
